Third District Court of Appeal
                             State of Florida

                        Opinion filed April 20, 2016.

                             ________________

                              No. 3D15-2076
                        Lower Tribunal No. 11-19505
                            ________________


                          Christiana Trust, etc.,
                                 Appellant,

                                     vs.

                         Kenia Maresma, et al.,
                                 Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Jerald Bagley,
Judge, and Gerald Hubbart, Senior Judge.

      Greenberg Traurig and Kimberly S. Mello and Jonathan S. Tannen (Tampa),
for appellant.

     Reyes Law Group and Adrian Reyes, for appellees.


Before ROTHENBERG, SALTER and SCALES, JJ.

     PER CURIAM.

                           On Confession of Error
      Christiana Trust, in its capacity as trustee (“Christiana Trust”), appeals an

order granting summary judgment to the borrowers, Kenia and Rafael Maresma, in

a residential mortgage foreclosure case. The trial court involuntarily dismissed the

foreclosure suit as to all defendants based on Christiana Trust’s failure to satisfy a

condition precedent.

      Based upon the record before us and the Maresmas’ commendable

confession of error, we reverse the final order of dismissal and remand the case to

the trial court for further proceedings. See Vasilevskiy v. Wachovia Bank, Nat.

Ass’n, 171 So. 3d 192 (Fla. 5th DCA 2015).




                                          2